EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

In view of the amendment filed on 8/23/21, all rejections set forth in the office action dated 6/23/21 are withdrawn being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Terminal Disclaimer
The terminal disclaimer filed on 9/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent application numbers 16/770,466 and 16/323,971 (issued as US Pat. 11,204,445 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Wilson on 1/6/22.
The application has been amended as follows, as supported by the originally filled specification and claims: 
In the specification (WIPO publication submitted on 2/7/19), add the following section after line 27, and before the DETAILED DESCRIPTION section on page 3:

    PNG
    media_image1.png
    307
    933
    media_image1.png
    Greyscale

In the specification, delete lines 13-20 on page 12 (drawn to description of figures).
In claim 1 (as amended on 8/23/21), lines 7-8, replace the phrase “non-core-shell nanoparticles which are dispersed” with “non-core-shell nanoparticles, wherein said non-core-shell nanoparticles are dispersed”.
Replace claim 12 with the following:

    PNG
    media_image2.png
    325
    1315
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    1301
    media_image3.png
    Greyscale

In claim 15 (Withdrawn), lines 7-8, replace the phrase “nanoparticles and homogeneously dispersed in said non-core-shell nanoparticles, said nanoparticles being dispersed in said matrix” with “nanoparticles, wherein said at least one light-absorbing additive is homogeneously dispersed in said non-core-shell nanoparticles and said non-core-shell nanoparticles are dispersed in said matrix”.
Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/17/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons For Allowance

Claims 1-15 are allowed.
	The presently cited claims are allowable over Uhlmann et al. (of record), JP 2007154198A (‘198, translation submitted in the IDS dated 11/19/21). Uhlmann teaches organic photochromic materials, comprising a photochromic dye and a resinous material and stabilized by a protective coating of an inorganic material that forms an outer shell, i.e. the photochromic materials of a core-shell type. Likewise, JP ‘198 teaches photochromic nanoparticles comprising a coating layer as a shell component covering a core material containing a photochromic pigment. The cited references, alone or in combination, fail to teach or suggest a polymerizable composition comprising an allyl monomer or oligomer, a polymerization catalyst/initiator, and non-core-shell nanoparticles comprising a light-absorbing additive homogeneously dispersed therein. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762